Citation Nr: 0707966	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945 and July 1950 to March 1966.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
residuals of basal cell carcinoma.


FINDINGS OF FACT

1.  The veteran did not timely appeal a March 2003 rating 
decision that denied service connection for residuals of 
basal cell carcinoma or an August 2003 final decision that 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for residuals of 
basal cell carcinoma.

2.  Evidence since the August 2003 final decision does not, 
by itself or when considered with previous evidence of the 
record, relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision and August 2003 final 
decision that found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
residuals of basal cell carcinoma are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of basal cell 
carcinoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2004 and a 
rating decision in March 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2006 
statement of the case.  The veteran was sent an additional 
notification letter in March 2006.  However, the Board finds 
that issuance of a supplemental statement of the case is not 
required because no additional evidence has been added to the 
claims file subsequent to the January 2006 statement of the 
case.  38 C.F.R. § 19.31.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  The Board finds no basis to remand this case to 
the RO for additional development.  Again, based on the 
notice already provided to the veteran cited above, which 
addresses both the requirements for reopening the claim for 
service connection for residuals of basal cell carcinoma as 
well as the evidence required by the underlying claim for 
service connection, further amended notice to the veteran 
would not provide a basis to grant this claim.  The Board 
again observes that the veteran and his representative have 
made no showing or allegation that the content of the notice 
resulted in any prejudice to the veteran.

In an March 2003 rating decision, the RO denied the veteran's 
claim for service connection for residuals of basal cell 
carcinoma.  In August 2003, the RO found that new and 
material evidence had not been submitted to reopen the claim.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the March 2003 and August 2003 
decisions became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran filed 
this application to reopen his claim in November 2004.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the March 2003 rating 
decision consisted of service medical records, statements 
from the veteran, and VA medical records dated May 2002 to 
January 2003.  The RO found that there was no evidence that 
the veteran's basal cell carcinoma was incurred in or 
aggravated by service.  The claim was again denied in August 
2003.

The service medical records are void of complaints, findings, 
symptoms, or diagnosis of basal cell carcinoma.

At the time of the August 2003 final decision, no additional 
evidence had been submitted.  The RO found that the veteran 
failed to submit new and material evidence in support of his 
claim.

The evidence submitted to VA after the August 2003 final 
decision rating decision includes VA medical records dated 
January 1999 to January 2005 and statements from the veteran.  
The new evidence shows that the veteran currently has basal 
cell carcinoma.  This was established at the time of the 
previous final decision.  None of the new evidence links the 
veteran's current residuals of basal cell carcinoma to 
service.  Therefore, the new evidence is not material because 
it does not relate to an unestablished fact necessary to 
substantiate a claim and does not raise a reasonably 
possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the August 2003 rating decision denying the veteran's 
application to reopen a claim for service connection for 
residuals of basal cell carcinoma.

The Board finds that the additional evidence submitted after 
the August 2003 final decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the claimed basal cell carcinoma, or 
residuals thereof, was incurred in or aggravated by service.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertion does not constitute competent medical 
evidence that his basal cell carcinoma began during, or is a 
result of, his service.

Accordingly, new and material evidence having not been 
submitted, the claim for service connection for residuals of 
basal cell carcinoma is not reopened.




(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
residuals of basal cell carcinoma, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


